DETAILED ACTION
	Claims 31-40 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 31, part (b), recites “the mature polypeptide coding sequence of SEQ ID NO: 25.”  Recitation of “the mature polypeptide coding sequence” is considered to have inherent antecedent basis in recitation of SEQ ID NO: 25 wherein fields <221> and <222> in the Sequence Listing for SEQ ID NO: 25 define the mature polypeptide coding sequence as nucleotides 49-1027.
	Claim 31, part (c), recites “(c) a variant of the polypeptide selected from the group consisting of SEQ ID NO: 27, wherein the variant has arabinofuranosidase activity and comprises one or more amino acid substitutions, and/or one or more amino acid deletions, and/or one or more amino acid insertions or any combination thereof in 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 ,14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 positions.”  It is assumed that the recited substitutions, deletions and/or insertions are relative to SEQ ID NO: 27 as the broadest reasonable interpretation of claim 31(c), although the same is not explicitly recited .  Recitation of “in 1, 3, 4, 5, . . . or 50 positions” is a recitation of the minimum number of positions substituted, deletion and/or inserted and is NOT a recitation of the maximum number of substitutions, deletions and/or insertions.  That is, just as a chair having four legs reads on “a chair comprising three legs,” an arabinofuranosidase identical to SEQ ID NO: 27 except having 100 substitutions reads on “a variant of the polypeptide selected from the group consisting of SEQ ID NO: 27, wherein the variant has arabinofuranosidase activity and comprises one or more amino acid substitutions, and/or one or more amino acid deletions, and/or one or more amino acid insertions or any combination thereof in . . . 50 positions.”  “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” MPEP 2111.03.  If a maximum number of substitutions, deletions or insertions is intended, claim 31 could recite “wherein the variant has arabinofuranosidase activity and comprises an amino acid sequence having SEQ ID NO: 27 or an amino acid sequence having no more than 50 amino acid substitutions, deletions and/or insertions in SEQ ID NO: 27.”

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.  While an incorporation by reference statement appears on page 1 of the specification, it does not contain the information required above.
Appropriate correction is required.

Claim Objections
Claim 31 objected to because of the following informalities:    
Claim 31, part (c), recites “(c) a variant of the polypeptide selected from the group consisting of SEQ ID NO: 27.”  It is not proper to define a group consisting of only one species and the underlined “group” language should be removed from the claim.  It is noted that “the polypeptide” in the quoted claim language is considered to have inherent antecedent basis in SEQ ID NO: 27.
In claim 31, end of part (c), “And” is inappropriately capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-40 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31, part (d), recites the limitation "a fragment of the polypeptide of (a), (b), or (c), having arabinofuranosidase activity and having at least 90% of the length of the mature polypeptide."  There is insufficient antecedent basis for this limitation in the claim.  Claim 31, part (d), is interpreted as a reference to “the mature polypeptide” separately in each of parts (a), (b) or (c) as prior recited in claim 31.  While part (b) of claim 1 recites “the mature polypeptide coding sequence of SEQ ID NO: 27,” parts (a) and (c) of claim 31 have no recitation of a “mature polypeptide” or any claim term that may provided an inherent antecedent basis for “the mature polypeptide” as recited in part (d).  Specifically, part (c) of claim 31 recites “a variant of a polypeptide” that can have at least 50 deletions or insertions relative to SEQ ID NO: 27 such that embodiment polypeptides of claim 31, part (c), can have variable length.  However, it is not clear what embodiments of claim 31, part (c), is “the mature polypeptide” that provides an antecedent basis for determining “the length of the mature polypeptide.”  With regards to part (a) of claim 31, the specification, page 5, lines 25-26, defines SEQ ID NO: 27 as “SEQ ID NO: 27 is the amino acid sequence of the mature GH62 arabinofuranosidase from Talaromyces pinophilus.”  However, due to SEQ ID NO: 27 being referenced as “the polypeptide” in part (a) of claim 31, it is not clear if the different claim terminology “the mature polypeptide” in part (d) is a reference to polypeptide having the length of SEQ ID NO: 27 particularly when embodiments of claim 31, part (a), having 80% identity to SEQ ID NO: 27 can be longer or shorter than SEQ ID NO: 27 with insertions or deletions.  For these reasons, it is not clear which polypeptides in parts (a) and (c) of claim 31 having varying lengths provides antecedent basis for the later recitation of part (d) of “90% of the length of the mature polypeptide.”  Since it is not clear what length is “the length,” a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement with respect to what length constitutes “90% of the length of the mature polypeptide.” See MPEP 2173.02(II).
Claim 32 depends from cancelled claim 1, claim 33 depends from cancelled claims 1 and 2, claim 34 depends from cancelled claim 3, claim 35 depends from cancelled claims 3 and 4, claim 36 depends from cancelled claims 1 and 2, claim 37 depends from cancelled claim 6, claim 38 depends from cancelled claim 6, claim 39 depends from cancelled claims 1, 2 and 29, and claim 40 depends from cancelled claims 1 and 2.
Claims 32-40 depending from one or more cancelled claims are necessarily indefinite since it is not clear what claim features or limitations are referenced by reference to the cancelled claims.  More specifically, reference to cancelled claims lack antecedent basis.  For example, “one or more polypeptides of any of claims 1 or 2,” as in claim 32, lacks antecedent basis when claims 1 and 2 are cancelled and do not recite a polypeptide.  For these reasons, at the time of filing an ordinarily skilled artisan is unable to determine the scope of any of claims 32-40 depending from one or more cancelled as to determine how to avoid infringement such that claims 32-40 are indefinite.  See MPEP 2173.02(II).
Due to claims 32-40 depending from cancelled claims, several terms in claims 32-40 lack proper antecedent basis as follows:
Claim 32, line 1, recites “the polypeptide”;
Claim 36, line 1, recites “the polypeptide of any of claims 1 to 2”;
Claim 37, lines 1-2, recites “the polynucleotide of claim 6”;
Claim 37, lines 2-3, recites “the polypeptide”;
Claim 38, line 1, recites “the polynucleotide of claim 6”;
Claim 38, line 2, recites “the polypeptide”;
Claim 39, line 1, recites “the polypeptide of any of claims 1 to 2”;
Claim 39, line 2, recites “the recombinant host of claim 29”; and
Claim 39, lines 3 and 4, recites “the polypeptide” two times.
Since none of claims 32-40 depend from a non-cancelled claim, there is no prior recitation that can provide literal nor inherent antecedent basis for the claim terms listed above such that the meaning of these terms is uncertain. See MPEP 2173.05(e).  
It is noted that although claim 39 depends from more than one cancelled claim simultaneously, it is not considered to be an improper multiply dependent claim in view of claims 1, 2 and 29 being cancelled and not actual claims.  However, claim 39 may be subject to being withdrawn if amended to improper multiply dependent format from pending claims. See MPEP 608.01; 37 CFR 1.75(c).
Claim 32 recites the transitional phrase “comprises or consists of.”  As reviewed in MPEP 2111.03, the transitional phrase “comprising” is open-ended and inclusive and “consisting of” is closed and excludes unrecited claim elements.  The phrase “comprises or consists of” is not considered to be a Markush group but rather a single transitional phrase, since the transitional phrase of a claim is legal phraseology and not itself structural elements of the claims to be specified with a Markush group.  However, the meaning of “comprises or consists of” is not defined in the specification and otherwise has no understood meaning and it is not clear how or if “comprises or consists of” differs from a transitional phrase “comprising.”  For these reasons, at the time of filing an ordinarily skilled artisan is unable to determine the scope of claims 32 reciting an unclear transitional phrase of “comprises or consists of” as to determine how to avoid infringement such that claim 32 is indefinite.  See MPEP 2173.02(II).
“First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable.” MPEP 2173.06(II).  Here, none of claims 32-40 formally depend from claim 31.  However, for the purposes of rejections under 35 U.S.C. 103 and 101, claims 32-40 are considered as if a composition including a polypeptide of claim 31, a nucleic acid encoding a polypeptide of claim 31 or a method of producing a polypeptide of claim 31, as appropriate, as an interpretation of the scope of claims 32-40, since the dependency from cancelled claims in claims 32-40 appears to be a typographical error.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 and 33-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Power et al. (U.S. 2011/0086408 A1).
Power et al., in the claims, disclose:
1. An enzyme blend composition for hydrolyzing a mixture of cellulosic and hemicellulosic materials, comprising:
(a) a first enzyme composition comprising a cellulase,
(b) a second enzyme composition comprising at least one xylanase selected from a GH10 or GH11 xylanase, and
(c) a third enzyme composition comprising at least one additional hemicellulase that is not a GH10 or GH11 xylanase or not the same GH10 or GH11 xylanase as in (b),
wherein the enzyme blend composition provides at least one of (i) enhanced glum conversion or (ii) enhanced xylan conversion compared to an equivalent enzyme blend composition lacking the at least one additional hemicellulase.
“In some embodiments, the at least one additional hemicellulase is selected from the group consisting of α-arabinofuranosidase I (ABF1), α-arabinofuranosidase II (ABF2), α-arabinofuranosidase III (ABF3), α-galactosidase I (AGL1), α-galactosidase II (AGL2), α-galactosidase III (AGL3), acetyl xylan esterase I (AXE1), acetyl xylan esterase III (AXE3), endoglucanase VI (EG6), endoglucanase VIII (EG8), α-glucuronidase I (GLR1), β-mannanase (MAN1), polygalacturonase (PEC2), xylanase I (XYN1), xylanase II (XYN2), xylanase III (XYN3), and β-xylosidase (BXL1), which may be from a filamentous fungus, such as T. reesei.” Power et al., para. [0018].
Table 1 of Power et al. indicates that the arabinofuranosidase ABF2 has SEQ ID NO: 4 of Power et al.  Table 2 of Power et al. disclose a composition having both ABF2 (SEQ ID NO: 4 of Power et al.) and XYN2, which is identified as a GH11 xylanase. Power et al., para. [0076].
The Claim Interpretation section set forth above is incorporated herein by reference.  As noted above, an embodiment of claim 31, part (c), is an arabinofuranosidase polypeptide having at least 1, 50 or more substitutions, deletions or insertions to recited SEQ ID NO: 27 as to “comprise one or more amino acid substitutions, and/or one or more amino acid deletions, and/or one or more amino acid insertions or any combination thereof in 1, . . . or 50 positions.”
An alignment between recited SEQ ID NO: 27 (Qy) and SEQ ID NO: 4 (Db) of Power et al. is as follows:

    PNG
    media_image1.png
    426
    647
    media_image1.png
    Greyscale

As can be seen in the alignment above, SEQ ID NO: 4 of Power et al. has at least 63 substitutions and 2 deletions relative to recited SEQ ID NO: 27 such that SEQ ID NO: 4 of Power et al. is a variant of recited SEQ ID NO: 27 that “comprise[s] one or more amino acid substitutions, and/or one or more amino acid deletions, and/or one or more amino acid insertions or any combination thereof in 1, . . . or 50 positions,” wherein, for example, substitution at 63 positions “comprises” substitution at 50 positions.
As such, Power et al. as discussed above meets the features of claim 31, paragraph (c), and claims 33-35 wherein Table 2 of Power et al., as discussed, disclose an enzyme composition having the ABF2 polypeptide and XYN2 polypeptide (GH11 xylanase) wherein XYN2 is an additional enzyme.  Further, the compositions of Table 2 of Power et al. include “CEL” that is ACCELLERASE 1000™ that is a commercial composition of several polypeptides/enzymes.  Power et al., paras. [0051] and [0077].
Regarding claim 40, “T. reesei hemicellulases were individually over-expressed in a strain of T. reesei in which the genes encoding CBHI, CBHII, EG1, and EG2 were deleted, to avoid the presence of these cellulases in the resulting cellular material (e.g., conditioned media or “broths”). Hemicellulases of interest ranged from <10% to 85% of total protein in these broths.” Power et al., para. [0075].  The preceding is considered to be a description of the ABF2 polypeptide in a broth formulation as to meet the features of claim 40.  
Regarding claims 36-38, “In some embodiments, a component hemicellulase enzyme is produced by expressing a gene encoding the hemicellulase enzyme . . . . The nucleic acids encoding the hemicellulase may be present in the genome of an organism or carried in a plasmid that replicates in the organism. Where the hemicellulase is expressed from the genome, the gene and regulator sequences [i.e. a control sequence] associate therewith, can be introduced into the genome by random or homologous integration.” Power et al., para. [0067].  The preceding is considered to be a description of a polynucleotide or nucleic acid construct encoding the ABF2 polypeptide of Power et al. operably linked to a control or regulator sequence that directs production of ABF2 polypeptide in an expression host and a recombinant expression host encoding the same as recited in claims 36-38.  
Regarding claim 39, “In many cases, the broths were used directly; however, several hemicellulases were further purified to demonstrate that the observed activities were not the result of other protein present in the broth.” Power et al., para. [0075].  Power et al., para. [0085], for example, state that “In another example 3.4 mg/G xylan of purified ABF1, ABF2 and/or ABF3 were added to a 20.7 mg/G glucan of ACCELLERASE 1000™+5.1 mg/G xylan each of purified XYN3 and BXL1.”  It is noted that XYN3 is a GH10 xylanase as described in Table 1 of Power et al., such that Power et al., para. [0085], further describe an enzyme composition having the features of claims 31 and 33-35.  Further, the preceding is understood as a description that ABF2 polypeptide is produced by a method of culturing a recombinant cell as described in connection with claims 36-38 under conditions conducive for production ABF2 and recovering/purifying ABF2, which is also an “isolated” polypeptide as recited in claim 31.

Claim(s) 31, 33, and 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreman et al. (U.S. 7,666,648 B2).
Foreman et al., in the claims, disclose:
1. An isolated polypeptide comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO:13.
2. The isolated polypeptide of claim 1 which is substantially purified.
3. The isolated polypeptide of claim 1 wherein said amino acid sequence has at least 98% sequence identity to the amino acid sequence of SEQ ID NO:13.
4. The isolated polypeptide of claim 3 which is substantially purified.
5. The isolated polypeptide of claim 1, wherein said amino acid sequence is the amino acid sequence of SEQ ID NO:13.
25. A cell culture supernatant comprising a recombinant polypeptide, said polypeptide comprising an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO:13.
“In another embodiment, an abf2 polynucleotide may comprise an isolated nucleic acid molecule which hybridizes to the complement of the nucleic acid presented as SEQ ID NO:10 under moderate to high stringency conditions, where the nucleic acid molecule encodes a ABF2 polypeptide, wherein the nucleic acid molecule encodes a ABF2 polypeptide that exhibits arabinofuranosidase activity.” Foreman et al., col. 6, line 21-28. “In a second aspect, ABF2 polypeptides or proteins comprise a sequence having at least 80%, 85%,90%,95%,98% or more sequence identity to the sequence presented as SEQ ID NO: 11 or SEQ ID NO:13.” Foreman et al., col. 6, lines 35-38.
As such, the polypeptide of SEQ ID NO: 13 of Foreman et al. is an arabinofuranosidase polypeptide having arabinofuranosidase activity.
The Claim Interpretation section set forth above is incorporated herein by reference.  As noted above, an embodiment of claim 31, part (c), is an arabinofuranosidase polypeptide having at least 1, 50 or more substitutions, deletions or insertions to recited SEQ ID NO: 27 as to “comprise one or more amino acid substitutions, and/or one or more amino acid deletions, and/or one or more amino acid insertions or any combination thereof in 1, . . . or 50 positions.”
An alignment between recited SEQ ID NO: 27 (Qy) and SEQ ID NO: 13 (Db) of Foreman et al. is as follows:


    PNG
    media_image2.png
    439
    638
    media_image2.png
    Greyscale

As can be seen in the alignment above, SEQ ID NO: 13 of Foreman et al. has at least 63 substitutions and 2 deletions relative to recited SEQ ID NO: 27 such that SEQ ID NO: 13 of Foreman et al. is a variant of SEQ ID NO: 27 that “comprise[s] one or more amino acid substitutions, and/or one or more amino acid deletions, and/or one or more amino acid insertions or any combination thereof in 1, . . . or 50 positions,” wherein, for example, substitution at 63 positions “comprises” substitution at 50 positions.
As such, Foreman et al. as discussed above meets the features of claim 31, paragraph (c).
Regarding claims 33 and 35, “It is an object of the invention to provide enzyme preparations [i.e. compositions] that contain one or more hemicellulases and ABF2.” Foreman et al., col. 6, ln. 45-46. Such additional hemicellulases are one or more additional enzymes.
Regarding claims 36-40, “In a third aspect the present invention relates to a nucleic acid construct comprising the nucleotide sequence, which encodes for the polypeptide of the invention, operably linked to one or more control sequences that direct the production of the polypeptide in a suitable host.” Foreman et al., col. 6, ln. 47-51. “The invention further provides recombinant expression vectors containing a nucleic acid sequence encoding ABF2 or a fragment or splice variant thereof, operably linked to regulatory elements effective for expression of the protein in a selected host. In a related aspect, the invention includes a host cell containing the vector [i.e. recombinant host cell].”  Foreman et al., col. 6, ln. 55-60. “The invention further includes a method for producing ABF2 by recombinant techniques, by culturing recombinant prokaryotic or eukaryotic host cells comprising nucleic acid sequence encoding ABF2 under conditions effective to promote expression of the protein, and subsequent recovery of the protein from the host cell or the cell culture medium.” Foreman et al., col. 6, ln. 64, through col. 7, ln. 2.  The preceding is considered to disclose the features of claims 36-40 including a cell culture composition having the ABF2 polypeptide from which the ABF2 polypeptide is purified/isolated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-36 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a naturally-occurring polypeptide, compositions containing the polypeptide and encoding polynucleotide. This judicial exception is not integrated into a practical application because the claims recite no features that can be considered to be an application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements that go beyond the judicial exception for natural products.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, claims 31-36 and 40 (the “claims”) are directed towards a composition of matter such that step 1 is yes.  Uniprot, Accession No. A0A2H5BN17, 2022, www.uniprot.org, evidences that a arabinofuranosidase polypeptide comprising recited SEQ ID NO: 27 is naturally-occurring and produced by Talaromyces pinophilus, a naturally-occurring organisms, which is also evidenced by the specification, page 5.  Further, many GH10 or GH11 polypeptides with xylanase activity and other enzyme are naturally-occurring.  For example, the specification, page 7, describes “SEQ ID NO: 70 is the amino acid sequence of the mature GH10 xylanase from Aspergillus aculeatus” that is naturally-occurring.
As such, the claims recite natural products being an arabinofuranosidase polypeptide having SEQ ID NO: 27, and GH10 xylanases as reading on claims 34-35, that are both naturally-occurring and therefore are by definition directed to a naturally-occurring products and thus fall under the product of nature exception. See  MPEP 2106.04(c)(I). It is noted that being “isolated” as recited in claim 31 is not a markedly-different characteristic.  For example, “isolated” DNA that is naturally-occurring has been found to be directed to a natural phenomenon itself.  See MPEP 2106.04(b)(I).  For claim 36, Uniport A0A2H5BN17 is also considered to evidence that Talaromyces pinophilus contains a naturally-occurring gene/polynucleotide that encodes an arabinofuranosidase polypeptide having SEQ ID NO: 27.  
“Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. For instance, for the probiotic composition example, the mixture of Lactobacillus and milk should be analyzed for markedly different characteristics, rather than the Lactobacillus separately and the milk separately. See subsection II, below, for further guidance on the markedly different characteristic analysis.” MPEP 2106.04(c)(I)(A).
Claims 33-35, recite compositions.  The composition of claim 33 can be the polypeptide of SEQ ID NO: 27 combined with water, and claims 34 and 35 can be the composition of SEQ ID NO: 27 combined with any naturally-occurring GH10 xylanase polypeptide.  For claim 40, claim 40 does not directly recite a recombinant cell culture expressing the polypeptide of claim 1.  Rather, the features of claim 40 are considered to be reached by combining any naturally-ocurring, wild-type cell (e.g. E. coli, Saccharomyces cerevisiae) in any generic cell culture and the polypeptide of SEQ ID NO: 27 to form a composition.   Here, there is no evidence that combination of the polypeptide of SEQ ID NO: 27 with, for example, water, a generic naturally-occurring GH10 xylanase polypeptide or other generic additional enzyme, or with a generic culture of wild-type E. coli results in any markedly different characteristic compared to their corresponding nature-based products. 
For these, reasons, step 2A, prong 1, is considered to be satisfied for the claims regarding the claims being directed towards the natural product exception.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Here, the claims do not recite any additional elements other than a naturally-occurring polypeptide of SEQ ID NO: 27 or its encoding gene in combination with other naturally-occurring products as reviewed above.  A combination of naturally-occurring products is not considered to be additional elements beyond the natural product exception discussed above such that step 2A, prong 2, is not satisfied in favor of eligibility.  Again, “isolation” is not an additional element that weighs in favor of eligibility.
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).
Again, the claims do not recite any additional elements other than a naturally-occurring polypeptide of SEQ ID NO: 27 or its encoding gene in combination with other naturally-occurring products as reviewed above, which does not amount to more than the judicial exception.  As such, none of the rejected claims recite additional elements beyond the natural product exception discussed above such that step 2B is not satisfied in favor of eligibility.
The claims are directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-40 (all pending claims) rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,053,490 B2 further in view of Lange et al. (U.S. 2008/0171360 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.
Patented claims 1 and 8 recite:
1. A composition comprising
a GH10 or GH11 polypeptide having xylanase activity and at least 80% sequence identity to the polypeptide of SEQ ID NO: 78, and
a GH62 polypeptide having arabinofuranosidase activity and at least 80% sequence identity to the polypeptide of SEQ ID NO: 27,
wherein:
(a) the GH10 or GH11 polypeptide and the GH62 polypeptide together solubilise at least 2.0% xylose from defatted destarched maize (DFDSM); and
(b) the GH10 or GH11 polypeptide and the GH62 polypeptide together solubilise at least 2 times more xylose from DFDSM than the GH10 or GH11 polypeptide in the absence of the GH62 polypeptide;
wherein (a) and (b) are performed under the reaction conditions: (i) 25 mg GH10 or GH11 polypeptide per kg DFDSM, (ii) 12.5 mg GH62 polypeptide per kg DFDSM, and (iii) incubation at 40° C., pH 5 for 4 hours.
8. The composition of claim 1, further comprising one or more formulating agents, one or more additional enzymes and/or one or more microbes.

The composition of patented claim 1 is considered to be comprised of “isolated” GH10/11 or GH62 polypeptides as far as patented claim 1 suggests a composition having no other polypeptides as to be isolated from how any polypeptide is found in situ in nature.  As such, patented claims 1 and 8 anticipate the features of claims 31-35.
Regarding claims 36-40, it is well-established in the prior art to encode a GH62 arabinofuranosidase polypeptide in a polynucleotide operably linked to a control sequence that directs the production of the polypeptide contained in an expression vector or construct and transform such expression vector or construct into a recombinant host cell, and cultivate such a transformed recombinant host cell under conditions conducive for production of the GH62 arabinofuranosidase polypeptide and recovering the polypeptide, the same culture being a cell culture composition comprising the GH62 arabinofuranosidase polypeptide.
For example, Lange et al., abstract, teach:
“The present invention relates to isolated polypeptides having alpha-L-arabinofuranosidase activity and isolated nucleic acid sequences encoding the polypeptides. The invention also relates to nucleic acid constructs, vectors, and host cells comprising the nucleic acid sequences as well as methods for producing and using the polypeptides.”  The arabinofuranosidase discussed by Lange et al. is different from recited SEQ ID NO: 27 but is a GH62 arabinofuranosidase.  Lange et al., para. [0034].
“The present invention also relates to nucleic acid constructs comprising a nucleic acid sequence of the present invention operably linked to one or more control sequences capable of directing the expression of the polypeptide in a suitable host cell.” Lange et al., para. [0054]. “The present invention also relates to recombinant expression vectors comprising a nucleic acid sequence of the present invention, a promoter, and transcriptional and translational stop signals. The various nucleic acid and control sequences described above may be joined together to produce a recombinant expression vector which may include one or more convenient restriction sites to allow for insertion or substitution of the nucleic acid sequence encoding the polypeptide at such sites.” Lange et al. para. [0077]. “A vector comprising a nucleic acid sequence of the present invention is introduced into a host cell [i.e. a recombinant host cell] so that the vector is maintained as a chromosomal integrant or as a self-replicating extra-chromosomal vector as described earlier. The choice of a host cell will to a large extent depend upon the gene encoding the polypeptide and its source.” Lange et al., para. [0087]. “The present invention also relates to a method for producing a polypeptide of the invention, the method comprising (a) cultivating a recombinant host cell as described above under conditions conducive to the production of the polypeptide, and (b) recovering the polypeptide from the cells and/or the culture medium.” Lange et al., para. [0100].
The GH62 arabinofuranosidase discussed by Lange et al. is different from recited SEQ ID NO: 27 as recited in the patented claims.  However, as far as the GH62 polypeptide having identity to SEQ ID NO: 27 recited in the patented claims is a desirable product, an ordinarily skilled artisan at the time of filing would have been motivated to produce such polypeptide having identity to SEQ ID NO: 62 using techniques well-established in the art for production of GH62 arabinofuranosidase polypeptides in order to achieve the benefit of obtaining such polypeptide having identity to SEQ ID NO: 27.  In particular, as taught by at least paras. [0054], [0077], [0087] and [0100] of Lange et al., such techniques well-known for production of GH62 arabinofuranosidase polypeptides include encoding a GH62 arabinofuranosidase polypeptide in a polynucleotide operably linked to a control sequence that directs the production of the polypeptide contained in an expression vector or construct and transform such expression vector or construct into a recombinant host cell, and cultivating such a transformed recombinant host cell under conditions conducive for production of the GH62 arabinofuranosidase polypeptide and recovering the polypeptide, the same culture being a cell culture composition comprising the GH62 arabinofuranosidase polypeptide.  When the preceding techniques taught by Lange et al. are applied to the polypeptide having identity to SEQ ID NO: 27 as recited in the patented claims, the features of claims 36-40 are met.  Further, any recovered arabinofuranosidase polypeptide produced through such methods is “isolated.”

The art made of record and not relied upon is considered pertinent to applicant's disclosure. Moroz et al. (Structure of a Talaromyces pinophilus GH62 arabinofuranosidase in complex with AraDNJ at 1.25 A˚ resolution, Acta. Cryst. F74 (2018): 490-95) reports a crystal structure and background information for Talaromyces pinophilus GH62 arabinofuranosidase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652